 Exhibit 10.6

 

[image_002.jpg]

 



August 6 , 2015

Dr. Dragan Cicic
393 17th Street, Apt 1A

Brooklyn, NY 11215

Dear Dr. Cicic:

This letter hereby amends your employment agreement, dated January 2, 2006, with
Actinium Pharmaceuticals, Inc. (the “Employment Agreement”). Pursuant to this
amendment your title will be Chief Medical Officer. All other provisions in the
Employment Agreement, as amended, shall remain the same.

To indicate your acceptance of this agreement, please sign and date this letter
in the space provided below and return it to me.

Very truly yours,   ACCEPTED AND AGREED:         ACTINIUM   DRAGAN CICIC
PHARMACEUTICALS, INC.             By: /s/ Kaushik J. Dave   /s/Dragan Cicic  
Kaushik J. Dave       Chief Executive Officer           Date:  August 6, 2015  
Date:  August 6, 2015

 

 

